Exhibit 10.3

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT    1. CONTRACT ID CODE       
PAGE OF PAGES    S    1      35

2. AMENDMENT/MODIFICATION NO.

PZ0001

  

3. EFFECTIVE DATE       

03-Mar-2011

  

4. REQUISITION/PURCHASE REQ. NO.    

CBM 100019095Z

   5. PROJECT NO. (if applicable)   6. ISSUED BY    CODE       
HDTRA 1                       7. ADMINISTERED BY (If other than Item 6)   
CODE          S4801A               

DEFENSE THREAT REDUCTION AGENCY/BE-BC

8725 JOHN J. KINGMAN ROAD, MSC 6201

FORT BELVOIR VA 22060-6201

 

 

  

DCMA SEATTLE

CORPORATE CAMPUS EAST III, 3009 112TH AVE

BELLVUE WA 98004-8019

 

 

8. NAME AND ADDRESS OF CONTRACTOR (No. street, county, State and ZIP Code)   (X)
  

9A. AMENDMENT OF SOLICITATION

NO.

 

AVI BIOPHARMA, INC.

J. DAVID BOYLE II

4574 SW RESEARCH WAY STE 200

CORVALLIS OR 97333-1299

  ¨          

9B. DATED (SEE ITEM 11)

 

 

  x   

10A. MODIFICATION OF CONTRACT/ORDER NO.

HDTRA1-10-C-0079

    

10B. DATED (SEE ITEM 13)

 

     CODE 49WU1   FACILITY CODE        04-Jun-2010

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

¨ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers   ¨ is extended,  ¨ is not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:

(a) By completing items 8 and 15, and returning                             
copies of the amendment; (b) By acknowledging receipt of this amendment on each
copy of the offer submitted; or (c) By separate letter or telegram which
includes a reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment your desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

 

12. ACCOUNTING AND APPROPRIATION DATA (If required)

 

 

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS.

IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

CHECK ONE    

A.   THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO.                      IN
ITEM 10A.

¨   ¨  

B.   THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc) SET FORTH IN
ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43. 103(b).

 

x  

C.   THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

DFARS 252.217-7027, Contract Definitization (10USC2304(c)(2))

 

¨  

D.   OTHER (Specify type of modification and authority)

 

E. IMPORTANT: Contractor  ¨ is not,  x is required to sign this document and
return         1         copies to the issuing office.

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Modification Control Number:    nuckolsb11171

The purpose of this modification is to definitize Letter Contract
HDTRA1-10-C-0079, dated June 4, 2010 and change costs to reflect those agreed
upon.

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

15A. NAME AND TITLE OF SIGNER (Type or
print)                                        

 

J. David Boyle II — SVP & CFO

 

  

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

VICTOR E. CRAMER - Contracting Officer

 

15B. CONTRACTOR/OFFEROR    15C. DATE SIGNED        16B. UNITED STATES OF AMERICA
   16C. DATE SIGNED       /s/ J. David Boyle II         /s/ Victor E. Cramer   
(Signature of person authorized to sign)    03/03/2011    (Signature of
Contracting Officer)    03-Mar-2011

NSN 7540-01-152-8070                                     STANDARD FORM 30 (REV.
10-83) Previous edition unusable                                 
             Prescribed by GSA FAR (48 CFR) 53.243

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 2 of 35

 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

SUMMARY OF CHANGES

SECTION A - SOLICITATION/CONTRACT FORM

The total cost of this contract was decreased by $258,170.60 from $18,000,000.00
to $17,741,829.40.

The vendor signature required has changed from not required to required.

The number of award copies required 1 has been added.

SECTION B - SUPPLIES OR SERVICES AND PRICES

Global Changes

CLIN 0001 – CLIN 0002

The contract type has changed from COST to CPFF.

CLIN 0001

The CLIN extended description has changed from The Contractor shall perform the
tasks in accordance with the Statement of Work entitled “AVI BioPharma Project -
H1N1 Countermeasure Development” dated 19 May 2010 to The Contractor shall
perform the tasks in accordance with the Statement of Work entitled “AVI
BioPharma Project - H1N1 Countermeasure Development” dated 17 June 2010.

The estimated/max cost has decreased by $[†] from $18,000,000.00 to $[†].

The fixed fee $[†] has been added.

The total cost of this line item has decreased by $258,170.60 from
$18,000,000.00 to $17,741,829.40.

 

ITEM NO    SUPPLIES/SERVICES    QUANTITY      UNIT      UNIT PRICE      AMOUNT  

0001

           Lot          $ 17,741,829.40       Non-personal services         
CPFF          The Contractor shall perform the tasks in accordance with the
Statement of Work entitled “AVI BioPharma Project - H1N1 Countermeasure
Development” dated 17 June 2010.           FOB: Destination          PURCHASE
REQUEST NUMBER: CBM100019095Z          ESTIMATED COST       $ [†]       FIXED
FEE       $ [†]                            TOTAL EST COST + FEE       $
17,741,829.40   

SUBCLIN 000101

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 3 of 35

 

ITEM NO    SUPPLIES/SERVICES    QUANTITY      UNIT      UNIT PRICE      AMOUNT  

000101

               $ [† ]    

Funding

              

CPFF

              

FOB: Destination

              

ESTIMATED COST

  

      $ [† ]    

FIXED FEE

  

      $ [† ]                         

TOTAL EST COST + FEE

  

      $ [† ]    

ACRN AA

            $ [† ]    

CIN: 000000000000000000000000000000

              

CLIN 0002

           

 

ITEM NO    SUPPLIES/SERVICES    QUANTITY      UNIT      UNIT PRICE      AMOUNT  

0002

                 NSP       CDRLs                CPFF                The
contractor shall deliver the data in accordance with the CDRLs in Exhibit A.   
      This Clin applies to Clins 0001.          FOB: Destination               
ESTIMATED COST          $ [† ]     FIXED FEE          $ [† ]                    
     TOTAL EST COST + FEE          $ [† ] 

SECTION D - PACKAGING AND MARKING

The following have been added by full text:

252.247-9001 PACKAGING AND MARKING

(a) All data contained in Exhibit A, Contract Data Requirements List (CDRL), DD
Form 1423 delivered under this contract shall be delivered using best commercial
practices to meet the packaging requirements of the carrier and to insure
delivery, to the addressees specified on the Data Item Cover Sheet, at
destination and in accordance with applicable security requirements.

(b) All data and correspondence submitted to the Contracting Officer shall
reference the Contract Number, the CDRL number, and the date submitted. A copy
of all correspondence sent to the Contracting Officer’s Representative (COR) or
Project Manager shall be simultaneously provided to the Contracting Officer.

SECTION E - INSPECTION AND ACCEPTANCE

The following have been modified:

252.246-9000 INSPECTION AND ACCEPTANCE (JUL 2007)

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 4 of 35

 

Government inspection and acceptance of data is specified on the Contract Data
Requirements List, DD Form 1423. In accordance with FAR 52.246-8, inspection and
acceptance for all work performed at any and all times under this contract shall
be the responsibility of the:

    X     Contracting Officer’s Representative (COR) or Project Manager (PM).
The Wide Area Work Flow (WAWF) Acceptor DoDDAC is located in DTRA 252.201-9000
Project Manager or DTRA 252.201-9002 Contracting Officer’s Representative.

             Administrative Contracting Officer (ACO). The WAWF Acceptor DoDAAC
can be found in the “Administered By” block on page 1 of the contract.

(End of Clause)

SECTION F - DELIVERIES OR PERFORMANCE

The following have been added by reference:

 

52.242-15 Alt I    Stop-Work Order (Aug 1989) - Alternate I    APR 1984   
52.247-34    F.O.B. Destination    NOV 1991   

The following have been added by full text:

DEFINITIZATION/FINAL DELIVERY

This Supplemental Agreement is issued to definitize and supersede Letter
Contract HDTRA1-10-C-0079, and constitutes full settlement of all claims and
adjustments arising under the Letter Contract, except that any costs incurred
thereunder shall be considered to have been made under this definitive
modification. The referenced Letter Contract obligated $[†] to this contract.
Modification P00002 obligated an additional $[†] to this contract. This
Supplemental Agreement PZ0001 obligates $[†] for a total amount obligated on
this contract of $[†]. The period of performance of this contract is from
June 4, 2010 to June 3, 2011.

SECTION G - CONTRACT ADMINISTRATION DATA

The following have been added by full text:

252.216-9005 PROFIT OR FEE ON TRAVEL COSTS (JUL 2008)

Travel shall not be a profit or fee bearing cost element.

(End of clause)

252.232-9000    CONTRACT FUNDING PROFILE (OCT 1998)

Subject to FAR Clause 52.232-22, Limitation of Funds, the amount of $[†] is
obligated for work to be performed during the period beginning with contract
award and continuing through fund expenditure. Additional incremental funding
planned, but not obligated, is:

FY11     $[†]

(End of clause)

252.232-9001 PRICES/COST

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 5 of 35

 

a. Subject to the provisions of the Clauses of this Contract entitled LIMITATION
OF FUNDS, ALLOWABLE COST AND PAYMENT, and FIXED FEE, the total allowable cost
under this Contract shall not exceed $[†], which is the total estimated cost of
the Contractor’s performance hereunder, exclusive of fixed fee. In addition, the
Government shall pay the Contractor a fixed fee of $[†] for the performance of
this Contract. It is understood and agreed that the Government’s obligation is
limited to INCREMENTAL FUNDING in the amount of $[†]. Within this amount ($[†]),
the fixed fee shall bear the same relationship to the total fixed fee, as the
costs incurred bear to the total estimated cost.

b. Interim payment vouchers may be submitted for provisional payment pursuant to
the Clauses of this Contract entitled ALLOWABLE COST AND PAYMENT and FIXED FEE.

252.232-9007    PAYMENT INFORMATION IN CENTRAL CONTRACTOR REGISTRATION (CCR)
DATABASE

This contract contains FAR clause 52.204-7, Central Contractor Registration. All
contractors must be registered in the CCR database prior to award, during
performance, and through final payment of any contract, except for awards to
foreign vendors for work to be performed outside the United States.

The Contractor is responsible for the accuracy and completeness of the data
within the CCR, and for any liability resulting from the Government’s reliance
on inaccurate or incomplete data. In addition to the contractor’s requirement to
confirm on an annual basis that its information in the CCR database is accurate
and complete, the contractor’s information in the CCR database must be updated
whenever changes occur to the contractor’s remit-to data (e.g., account number,
vendor name and address, etc.) and the paying office notified of any changes.
The contractor’s failure to maintain accurate information in the CCR database
could result in payment delays for which the Government shall not be liable.

252.242-9003    ASSIGNMENT OF CONTRACT ADMINISTRATION SERVICES (CAS) FUNCTIONS
(AUG 2009)

a. The contract administration functions stated in FAR 42.302(a) are assigned
to: See Page 1, Section A, Block 6 of this contract.

b. Notwithstanding that assignment, in accordance with FAR 42.202(b)(2), the
following functions are determined to be best performed by the PCO and are
retained by the DTRA Contracting Office:

(1) FAR 42.302(a)(3) Conduct Postaward orientation conferences.

(2) FAR 42.302(a)(20) Perform Postaward Security Administration.

(3) FAR 42.302(a)(40) Perform engineering surveillance to assess compliance with
contractual terms for schedule, cost, and technical performance in the areas of
design, development, and production.

(4) FAR 42.302(a)(51) In accordance with FAR 52.244-2, consent to the placement
of subcontracts which have experimental, developmental, or research work as one
of its purposes.

(5) Approval or disapproval of the data items listed on Exhibit A, DD Form 1423,
Contract Data Requirements List.

(END OF CLAUSE)

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 6 of 35

 

SECTION H - SPECIAL CONTRACT REQUIREMENTS

The following have been added by full text:

252.223-9002    PROTECTION OF HUMAN SUBJECTS (AUG 2010)

All research under this contract involving human subjects must be conducted in
accordance with 32 CFR 219, 10 USC 980, and DoDD 3216.02, as well as other
applicable federal and state regulations. Contractors must be cognizant of and
abide by the additional restrictions and limitations imposed on the DoD
regarding research involving human subjects, specifically as regards vulnerable
populations (32 CFR 219 modifications to subparts B¬D of 45 CFR 46), recruitment
of military research subjects (32 CFR 219), and surrogate consent (10 USC 980).
Defense Threat Reduction Agency (DTRA) Directive 3216.01 establishes the DTRA
Human Subjects Protection Program, sets forth the policies, defines the
applicable terms, and delineates the procedures necessary to ensure DTRA
compliance with federal and DoD regulations and legislation governing human
subject research. The regulations mandate that all DoD activities, components,
and agencies protect the rights and welfare of human subjects of study in
DoD-supported research, development, test and evaluation, and related activities
hereafter referred to as “research”. The requirement to comply with the
regulations applies to new starts and to continuing research.

The DTRA directive requires that research using human subjects may not begin or
continue until the Defense Threat Reduction Agency’s Research Oversight Board
(ROB) has reviewed and approved the proposed protocol. Contractors and
subcontractors are required to submit a valid federal assurance for their
organization (institution, laboratory, facility) that has been issued by either
DoD or the Department of Health and Human Services, and documentation of review
of proposed protocols by the local Institutional Review Board (IRB) to include
consent forms for any planned research using human subjects to the DTRA ROB for
its review through the contracting officer’s representative (if assigned) or the
contracting officer. The ROB review is separate from, and in addition to, local
IRB review.

Written approval to begin research or subcontract for the use of human subjects
under the proposed protocol will be provided in writing from the DTRA ROB,
through the contracting officer. A copy of this approval shall be maintained by
both the contractor and the government. Any proposed modifications or amendments
to the approved protocol or consent forms must be submitted to the local IRB and
the DTRA ROB for review and approval. Examples of modifications/amendments to
the protocol include but are not limited to:

1) a change of the Principal Investigator

2) changes in duration or intensity of exposure to some stimulus or agent

3) changes in the information requested of volunteers, or changes to the use of
specimens or data collected

4) changes in perceived or measured risks or benefits to volunteers that require
changes to the study

Research pursuant to such modifications or amendments shall not be initiated
without IRB and ROB approval except when necessary to eliminate apparent and
immediate hazards to the subject(s).

Research projects lasting more than one year require IRB review at least
annually, or more frequently as required by the responsible IRB. ROB review and
approval is required annually. The contractor or subcontractor must provide
documentation of continued IRB review of protocols for ROB review and approval
in accordance with the Contract Data Requirements List. Research must not
continue without renewed ROB approval unless necessary to eliminate apparent and
immediate hazards to the subject(s).

Non-compliance with any provision of this clause may result in withholding of
payments under the contract pursuant to the contract’s payments clause(s) and/or
contract termination pursuant to the contract’s

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 7 of 35

 

termination clause(s). The government shall not be responsible for any costs
incurred for research involving human subjects prior to protocol approval by the
ROB.

252.235-9001    PROHIBITION OF USE OF LABORATORY ANIMALS (JULY 2010) (DTRA)

The contractor shall obtain approval from the US Army Medical Research and
Material Command (MRMC), Animal Care and Use Review Office (ACURO) prior to
conducting research on live nonhuman vertebrates. Studies involving non-human
primates, dogs, cats, or marine mammals will require a site visit by an ACURO
laboratory animal veterinarian as a condition of approval. DoD may also conduct
site visits involving research on other animals when deemed appropriate. The
animal research facility is responsible for notifying the DoD sponsor if
Association for the Assessment and Accreditation of Laboratory Animal Care
accreditation is lost or the facility is under USDA inspection. DoD also has the
right to a site inspection under these circumstances.

The contractor (including subcontractors) is expressly forbidden to use
laboratory animals in any manner whatsoever without the express written approval
of MRMC ACURO.

The contractor shall complete the ACURO Animal Use Appendix for Research
Involving Animals found at the following web site:
https://mrmc-www.army.mil/index.cfm?pageid=Research_Protections.acuro_AnimalAppendix.
Submit the completed ACURO appendix, contact information, the DTRA contract
number and a copy of the contract for processing to the email address listed at
the ACURO website. Once ACURO approves the effort, the contractor will receive
written approval to begin animal use from the US Army MRMC ACURO by separate
email. The contractor shall promptly provide a copy of the approval to the
contracting officer and contracting officer representative. After approval,
changes or protocol amendments must be submitted to and approved by ACURO before
implementation.

The contractor, or subcontractors as appropriate, shall submit the most recent
U.S. Department of Agriculture Animal Care Inspection Report annually in
accordance with the CDRL.

Non-compliance with any provision of this clause may result in the termination
of the contract.

(End of Clause)

The following have been modified:

252.201-9002    CONTRACTING OFFICER’S REPRESENTATIVE (MAY 2007)

 

a.    The Contracting Officer’s Representative (COR) for this contract is:
    X        See Separate Letter       Transformational Medical Technologies
(TMT)       Defense Threat Reduction Agency       8725 John J. Kingman Rd, MS
6201       Fort Belvoir VA 22060-6201       WAWF Acceptor DoDAAC: HDTRA1      
  

 

  

 

      Defense Threat Reduction Agency/       1680 Texas St SE       Kirtland AFB
NM 87117-5669   

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 8 of 35

 

   Telephone number (505)         -               e-mail address @abq.dtra.mil.
      WAWF Acceptor DoDAAC: HDTRA2   

b. The COR will act as the Contracting Officer’s Representative for technical
matters providing technical direction and discussion as necessary with respect
to the specification/statement of work and monitoring the progress and quality
of the Contractor’s performance. The COR is NOT an Administrative Contracting
Officer (ACO) and does not have the authority to take any action, either
directly or indirectly that would change the pricing, quality, quantity, place
of performance, delivery schedule, or any other terms and conditions of the
contract, or to direct the accomplishment of effort, which goes beyond the scope
of the specifications/statement of work in the contract.

c. When, in the opinion of the contractor, the COR requests effort outside the
existing scope of the contract, the contractor shall promptly notify the
Contracting Officer in writing. No action shall be taken by the contractor under
such direction until the Contracting Officer has issued a modification to the
contract or has otherwise resolved the issue.

The following have been deleted:

 

252.201-9001    Contracting Office Point of Contact (POC)      AUG 2001   
252.204-9000    DTRA - Mailing Addresses/ Instructions      NOV 2004   

SECTION I - CONTRACT CLAUSES

The following have been added by reference:

 

52.202-1    Definitions      JUL 2004    52.203-3    Gratuities      APR 1984   
52.203-5    Covenant Against Contingent Fees      APR 1984    52.203-6   
Restrictions On Subcontractor Sales To The Government      SEP 2006    52.203-7
   Anti-Kickback Procedures      OCT 2010    52.203-8    Cancellation,
Rescission, and Recovery of Funds for Illegal or Improper Activity      JAN 1997
   52.203-10    Price Or Fee Adjustment For Illegal Or Improper Activity     
JAN 1997    52.203-12    Limitation On Payments To Influence Certain Federal
Transactions      OCT 2010    52.203-13    Contractor Code of Business Ethics
and Conduct      APR 2010    52.203-14    Display of Hotline Poster(s)      DEC
2007    52.204-4    Printed or Copied Double-Sided on Recycled Paper     
AUG 2000    52.204-7    Central Contractor Registration      APR 2008   
52.204-10    Reporting Executive Compensation and First-Tier Subcontract Awards
     JUL 2010    52.209-6    Protecting the Government’s Interest When
Subcontracting With Contractors Debarred, Suspended, or Proposed for Debarment
     SEP 2006    52.209-9    Updates of Publicly Available Information Regarding
Responsibility Matters      JAN 2011    52.215-2    Audit and
Records—Negotiation      OCT 2010    52.215-8    Order of Precedence—Uniform
Contract Format      OCT 1997   

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 9 of 35

 

52.215-10    Price Reduction for Defective Certified Cost or Pricing Data     
OCT 2010    52.215-12    Subcontractor Certified Cost or Pricing Data      OCT
2010    52.215-15    Pension Adjustments and Asset Reversions      OCT 2010   
52.215-17    Waiver of Facilities Capital Cost of Money      OCT 1997   
52.215-18    Reversion or Adjustment of Plans for Postretirement Benefits(PRB)
Other than Pensions      JUL 2005    52.215-19    Notification of Ownership
Changes      OCT 1997    52.215-21    Requirements for Certified Cost or Pricing
Data or Information Other Than Certified Cost or Pricing Data—Modifications     
OCT 2010    52.215-23    Limitations on Pass-Through Charges      OCT 2009   
52.216-8    Fixed Fee      MAR 1997    52.219-8    Utilization of Small Business
Concerns      MAY 2004    52.219-28    Post-Award Small Business Program
Rerepresentation      APR 2009    52.222-3    Convict Labor      JUN 2003   
52.222-21    Prohibition Of Segregated Facilities      FEB 1999    52.222-26   
Equal Opportunity      MAR 2007    52.222-35    Equal Opportunity For Special
Disabled Veterans, Veterans of the Vietnam Era, and Other Eligible Veterans     
SEP 2010    52.222-36    Affirmative Action For Workers With Disabilities     
OCT 2010    52.222-37    Employment Reports on Veterans      SEP 2010   
52.222-40    Notification of Employee Rights Under the National Labor Relations
Act      DEC 2010    52.222-50    Combating Trafficking in Persons      FEB 2009
   52.222-54    Employment Eligibility Verification      JAN 2009    52.223-6   
Drug-Free Workplace      MAY 2001    52.223-14    Toxic Chemical Release
Reporting      AUG 2003    52.223-18    Contractor Policy to Ban Text Messaging
While Driving      SEP 2010    52.225-13    Restrictions on Certain Foreign
Purchases      JUN 2008    52.227-1 Alt I    Authorization And Consent (Dec
2007) - Alternate I      APR 1984    52.227-2    Notice And Assistance Regarding
Patent And Copyright Infringement      DEC 2007    52.227-11 Alt II    Patent
Rights—Ownership by the Contractor (Dec 2007) - Alternate II      DEC 2007   
52.228-7    Insurance—Liability To Third Persons      MAR 1996    52.232-9   
Limitation On Withholding Of Payments      APR 1984    52.232-17    Interest
     OCT 2010    52.232-20    Limitation Of Cost      APR 1984    52.232-23 Alt
I    Assignment of Claims (Jan 1986) - Alternate I      APR 1984    52.232-25
Alt I    Prompt Payment (Oct 2008) Alternate I      FEB 2002    52.232-33   
Payment by Electronic Funds Transfer—Central Contractor Registration      OCT
2003    52.233-1 Alt I    Disputes (Jul 2002) - Alternate I      DEC 1991   
52.233-3 Alt I    Protest After Award (Aug 1996) - Alternate I      JUN 1985   
52.233-4    Applicable Law for Breach of Contract Claim      OCT 2004   
52.242-1    Notice of Intent to Disallow Costs      APR 1984    52.242-3   
Penalties for Unallowable Costs      MAY 2001    52.242-4    Certification of
Final Indirect Costs      JAN 1997    52.242-13    Bankruptcy      JUL 1995   

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 10 of 35

 

52.243-2 Alt V    Changes—Cost-Reimbursement (Aug 1987) - Alternate V      APR
1984    52.244-5    Competition In Subcontracting      DEC 1996    52.244-6   
Subcontracts for Commercial Items      OCT 2010    52.245-1    Government
Property      AUG 2010    52.245-9    Use And Charges      AUG 2010    52.246-8
   Inspection Of Research And Development Cost Reimbursement      MAY 2001   
52.246-25    Limitation Of Liability—Services      FEB 1997    52.249-6   
Termination (Cost Reimbursement)      MAY 2004    52.251-1    Government Supply
Sources      AUG 2010    52.253-1    Computer Generated Forms      JAN 1991   
252.203-7000    Requirements Relating to Compensation of Former DoD Officials
     JAN 2009    252.203-7001    Prohibition On Persons Convicted of Fraud or
Other Defense-Contract-Related Felonies      DEC 2008    252.203-7002   
Requirement to Inform Employees of Whistleblower Rights      JAN 2009   
252.203-7003    Agency Office of the Inspector General      SEP 2010   
252.204-7000    Disclosure Of Information      DEC 1991    252.204-7003   
Control Of Government Personnel Work Product      APR 1992    252.204-7004 Alt A
   Central Contractor Registration (52.204-7) Alternate A      SEP 2007   
252.204-7008    Export-Controlled Items      APR 2010    252.205-7000   
Provision Of Information To Cooperative Agreement Holders      DEC 1991   
252.209-7004    Subcontracting With Firms That Are Owned or Controlled By The
Government of a Terrorist Country      DEC 2006    252.211-7003    Item
Identification and Valuation      SEP 2010    252.211-7007    Reporting of
Government-Furnished Equipment in the DoD Item Unique Identification (IUID)
Registry      NOV 2008    252.215-7000    Pricing Adjustments      DEC 1991   
252.215-7002    Cost Estimating System Requirements      DEC 2006   
252.222-7006    Restrictions on the Use of Mandatory Arbitration Agreements     
DEC 2010    252.225-7004    Report of Intended Performance Outside the United
States and Canada—Submission after Award      OCT 2010    252.225-7004    Report
of Intended Performance Outside the United States and Canada—Submission after
Award      OCT 2010    252.225-7006    Quarterly Reporting of Actual Contract
Performance Outside the United States      OCT 2010    252.225-7012   
Preference For Certain Domestic Commodities      JUN 2010    252.226-7001   
Utilization of Indian Organizations and Indian-Owned Economic Enterprises, and
Native Hawaiian Small Business Concerns      SEP 2004    252.227-7014    Rights
in Noncommercial Computer Software and Noncommercial Computer Software
Documentation      JUN 1995    252.227-7016    Rights in Bid or Proposal
Information      JUN 1995    252.227-7019    Validation of Asserted
Restrictions—Computer Software      JUN 1995    252.227-7027    Deferred
Ordering Of Technical Data Or Computer Software      APR 1988    252.227-7030   
Technical Data—Withholding Of Payment      MAR 2000   

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 11 of 35

 

252.227-7037    Validation of Restrictive Markings on Technical Data      SEP
1999    252.227-7039    Patents—Reporting Of Subject Inventions      APR 1990   
252.231-7000    Supplemental Cost Principles      DEC 1991    252.232-7003   
Electronic Submission of Payment Requests and Receiving Reports      MAR 2008   
252.232-7010    Levies on Contract Payments      DEC 2006    252.235-7002   
Animal Welfare      DEC 1991    252.235-7010    Acknowledgment of Support and
Disclaimer      MAY 1995    252.235-7011    Final Scientific or Technical Report
     NOV 2004    252.243-7002    Requests for Equitable Adjustment      MAR 1998
   252.244-7000    Subcontracts for Commercial Items and Commercial Components
(DoD Contracts)      AUG 2009    252.245-7002    Reporting Loss of Government
Property      FEB 2011    252.247-7023    Transportation of Supplies by Sea     
MAY 2002    252.247-7024    Notification Of Transportation Of Supplies By Sea
     MAR 2000    252.251-7000    Ordering From Government Supply Sources     
NOV 2004   

The following have been added by full text:

52.216-7    ALLOWABLE COST AND PAYMENT (DEC 2002)

(a) Invoicing.

(1) The Government will make payments to the Contractor when requested as work
progresses, but (except for small business concerns) not more often than once
every 2 weeks, in amounts determined to be allowable by the Contracting Officer
in accordance with Federal Acquisition Regulation (FAR) subpart 31.2 in effect
on the date of this contract and the terms of this contract. The Contractor may
submit to an authorized representative of the Contracting Officer, in such form
and reasonable detail as the representative may require, an invoice or voucher
supported by a statement of the claimed allowable cost for performing this
contract.

(2) Contract financing payments are not subject to the interest penalty
provisions of the Prompt Payment Act. Interim payments made prior to the final
payment under the contract are contract financing payments, except interim
payments if this contract contains Alternate I to the clause at 52.232-25.

(3) The designated payment office will make interim payments for contract
financing on the 30th day after the designated billing office receives a proper
payment request.

In the event that the Government requires an audit or other review of a specific
payment request to ensure compliance with the terms and conditions of the
contract, the designated payment office is not compelled to make payment by the
specified due date.

(b) Reimbursing costs. (1) For the purpose of reimbursing allowable costs
(except as provided in subparagraph (b)(2) of the clause, with respect to
pension, deferred profit sharing, and employee stock ownership plan
contributions), the term “costs” includes only—

(i) Those recorded costs that, at the time of the request for reimbursement, the
Contractor has paid by cash, check, or other form of actual payment for items or
services purchased directly for the contract;

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 12 of 35

 

(ii) When the Contractor is not delinquent in paying costs of contract
performance in the ordinary course of business, costs incurred, but not
necessarily paid, for—

(A) Supplies and services purchased directly for the contract and associated
financing payments to subcontractors, provided payments determined due will be
made—

(1) In accordance with the terms and conditions of a subcontract or invoice; and

(2) Ordinarily within 30 days of the submission of the Contractor’s payment
request to the Government;

(B) Materials issued from the Contractor’s inventory and placed in the
production process for use on the contract;

(C) Direct labor;

(D) Direct travel;

(E) Other direct in-house costs; and

(F) Properly allocable and allowable indirect costs, as shown in the records
maintained by the Contractor for purposes of obtaining reimbursement under
Government contracts; and

(iii) The amount of financing payments that have been paid by cash, check, or
other forms of payment to subcontractors.

(2) Accrued costs of Contractor contributions under employee pension plans shall
be excluded until actually paid unless—

(i) The Contractor’s practice is to make contributions to the retirement fund
quarterly or more frequently; and

(ii) The contribution does not remain unpaid 30 days after the end of the
applicable quarter or shorter payment period (any contribution remaining unpaid
shall be excluded from the Contractor’s indirect costs for payment purposes).

(3) Notwithstanding the audit and adjustment of invoices or vouchers under
paragraph (g) of this clause, allowable indirect costs under this contract shall
be obtained by applying indirect cost rates established in accordance with
paragraph (d) of this clause.

(4) Any statements in specifications or other documents incorporated in this
contract by reference designating performance of services or furnishing of
materials at the Contractor’s expense or at no cost to the Government shall be
disregarded for purposes of cost-reimbursement under this clause.

(c) Small business concerns. A small business concern may receive more frequent
payments than every 2 weeks.

(d) Final indirect cost rates. (1) Final annual indirect cost rates and the
appropriate bases shall be established in accordance with Subpart 42.7 of the
Federal Acquisition Regulation (FAR) in effect for the period covered by the
indirect cost rate proposal.

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 13 of 35

 

(2)(i) The Contractor shall submit an adequate final indirect cost rate proposal
to the Contracting Officer (or cognizant Federal agency official) and auditor
within the 6-month period following the expiration of each of its fiscal years.
Reasonable extensions, for exceptional circumstances only, may be requested in
writing by the Contractor and granted in writing by the Contracting Officer. The
Contractor shall support its proposal with adequate supporting data.

(ii) The proposed rates shall be based on the Contractor’s actual cost
experience for that period. The appropriate Government representative and the
Contractor shall establish the final indirect cost rates as promptly as
practical after receipt of the Contractor’s proposal.

(3) The Contractor and the appropriate Government representative shall execute a
written understanding setting forth the final indirect cost rates. The
understanding shall specify (i) the agreed-upon final annual indirect cost
rates, (ii) the bases to which the rates apply, (iii) the periods for which the
rates apply, (iv) any specific indirect cost items treated as direct costs in
the settlement, and (v) the affected contract and/or subcontract, identifying
any with advance agreements or special terms and the applicable rates. The
understanding shall not change any monetary ceiling, contract obligation, or
specific cost allowance or disallowance provided for in this contract. The
understanding is incorporated into this contract upon execution.

(4) Failure by the parties to agree on a final annual indirect cost rate shall
be a dispute within the meaning of the Disputes clause.

(5) Within 120 days (or longer period if approved in writing by the Contracting
Officer) after settlement of the final annual indirect cost rates for all years
of a physically complete contract, the Contractor shall submit a completion
invoice or voucher to reflect the settled amounts and rates.

(6)(i) If the Contractor fails to submit a completion invoice or voucher within
the time specified in paragraph (d)(5) of this clause, the Contracting Officer
may—

(A) Determine the amounts due to the Contractor under the contract; and

(B) Record this determination in a unilateral modification to the contract.

(ii) This determination constitutes the final decision of the Contracting
Officer in accordance with the Disputes clause.

(e) Billing rates. Until final annual indirect cost rates are established for
any period, the Government shall reimburse the Contractor at billing rates
established by the Contracting Officer or by an authorized representative (the
cognizant auditor), subject to adjustment when the final rates are established.
These billing rates—

(1) Shall be the anticipated final rates; and

(2) May be prospectively or retroactively revised by mutual agreement, at either
party’s request, to prevent substantial overpayment or underpayment.

(f) Quick-closeout procedures. Quick-closeout procedures are applicable when the
conditions in FAR 42.708(a) are satisfied.

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 14 of 35

 

(g) Audit. At any time or times before final payment, the Contracting Officer
may have the Contractor’s invoices or vouchers and statements of cost audited.
Any payment may be (1) Reduced by amounts found by the Contracting Officer not
to constitute allowable costs or (2) Adjusted for prior overpayments or
underpayments.

(h) Final payment. (1) Upon approval of a completion invoice or voucher
submitted by the Contractor in accordance with paragraph (d)(4) of this clause,
and upon the Contractor’s compliance with all terms of this contract, the
Government shall promptly pay any balance of allowable costs and that part of
the fee (if any) not previously paid.

(2) The Contractor shall pay to the Government any refunds, rebates, credits, or
other amounts (including interest, if any) accruing to or received by the
Contractor or any assignee under this contract, to the extent that those amounts
are properly allocable to costs for which the Contractor has been reimbursed by
the Government. Reasonable expenses incurred by the Contractor for securing
refunds, rebates, credits, or other amounts shall be allowable costs if approved
by the Contracting Officer. Before final payment under this contract, the
Contractor and each assignee whose assignment is in effect at the time of final
payment shall execute and deliver—

(i) An assignment to the Government, in form and substance satisfactory to the
Contracting Officer, of refunds, rebates, credits, or other amounts (including
interest, if any) properly allocable to costs for which the Contractor has been
reimbursed by the Government under this contract; and

(ii) A release discharging the Government, its officers, agents, and employees
from all liabilities, obligations, and claims arising out of or under this
contract, except—

(A) Specified claims stated in exact amounts, or in estimated amounts when the
exact amounts are not known;

(B) Claims (including reasonable incidental expenses) based upon liabilities of
the Contractor to third parties arising out of the performance of this contract;
provided, that the claims are not known to the Contractor on the date of the
execution of the release, and that the Contractor gives notice of the claims in
writing to the Contracting Officer within 6 years following the release date or
notice of final payment date, whichever is earlier; and

(C) Claims for reimbursement of costs, including reasonable incidental expenses,
incurred by the Contractor under the patent clauses of this contract, excluding,
however, any expenses arising from the Contractor’s indemnification of the
Government against patent liability.

(End of clause)

52.222-2    PAYMENT FOR OVERTIME PREMIUMS (JUL 1990)

(a) The use of overtime is authorized under this contract if the overtime
premium cost does not exceed $[†] or the overtime premium is paid for work —

(1) Necessary to cope with emergencies such as those resulting from accidents,
natural disasters, breakdowns of production equipment, or occasional production
bottlenecks of a sporadic nature;

(2) By indirect-labor employees such as those performing duties in connection
with administration, protection, transportation, maintenance, standby plant
protection, operation of utilities, or accounting;

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 15 of 35

 

(3) To perform tests, industrial processes, laboratory procedures, loading or
unloading of transportation conveyances, and operations in flight or afloat that
are continuous in nature and cannot reasonably be interrupted or completed
otherwise; or

(4) That will result in lower overall costs to the Government.

(b) Any request for estimated overtime premiums that exceeds the amount
specified above shall include all estimated overtime for contract completion and
shall—

(1) Identify the work unit; e.g., department or section in which the requested
overtime will be used, together with present workload, staffing, and other data
of the affected unit sufficient to permit the Contracting Officer to evaluate
the necessity for the overtime;

(2) Demonstrate the effect that denial of the request will have on the contract
delivery or performance schedule;

(3) Identify the extent to which approval of overtime would affect the
performance or payments in connection with other Government contracts, together
with identification of each affected contract; and

(4) Provide reasons why the required work cannot be performed by using
multishift operations or by employing additional personnel.

* Insert either “zero” or the dollar amount agreed to during negotiations. The
inserted figure does not apply to the exceptions in paragraph (a)(1) through
(a)(4) of the clause.

(End of clause)

52.232-22    LIMITATION OF FUNDS (APR 1984)

(a) The parties estimate that performance of this contract will not cost the
Government more than (1) the estimated cost specified in the Schedule or, (2) if
this is a cost-sharing contract, the Government’s share of the estimated cost
specified in the Schedule. The Contractor agrees to use its best efforts to
perform the work specified in the Schedule and all obligations under this
contract within the estimated cost, which, if this is a cost-sharing contract,
includes both the Government’s and the Contractor’s share of the cost.

(b) The Schedule specifies the amount presently available for payment by the
Government and allotted to this contract, the items covered, the Government’s
share of the cost if this is a cost-sharing contract, and the period of
performance it is estimated the allotted amount will cover. The parties
contemplate that the Government will allot additional funds incrementally to the
contract up to the full estimated cost to the Government specified in the
Schedule, exclusive of any fee. The Contractor agrees to perform, or have
performed, work on the contract up to the point at which the total amount paid
and payable by the Government under the contract approximates but does not
exceed the total amount actually allotted by the Government to the contract.

(c) The Contractor shall notify the Contracting Officer in writing whenever it
has reason to believe that the costs it expects to incur under this contract in
the next 60 days, when added to all costs previously incurred, will exceed 75
percent of (1) the total amount so far allotted to the contract by the
Government or, (2) if this is a cost-sharing contract, the amount then allotted
to the contract by the Government plus the Contractor’s corresponding share. The
notice shall state the estimated amount of additional funds required to continue
performance for the period specified in the Schedule.

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 16 of 35

 

(d) Sixty days before the end of the period specified in the Schedule, the
Contractor shall notify the Contracting Officer in writing of the estimated
amount of additional funds, if any, required to continue timely performance
under the contract or for any further period specified in the Schedule or
otherwise agreed upon, and when the funds will be required.

(e) If, after notification, additional funds are not allotted by the end of the
period specified in the Schedule or another agreed-upon date, upon the
Contractor’s written request the Contracting Officer will terminate this
contract on that date in accordance with the provisions of the Termination
clause of this contract. If the Contractor estimates that the funds available
will allow it to continue to discharge its obligations beyond that date, it may
specify a later date in its request, and the Contracting Officer may terminate
this contract on that later date.

(f) Except as required by other provisions of this contract, specifically citing
and stated to be an exception to this clause—

(1) The Government is not obligated to reimburse the Contractor for costs
incurred in excess of the total amount allotted by the Government to this
contract; and

(2) The Contractor is not obligated to continue performance under this contract
(including actions under the Termination clause of this contract) or otherwise
incur costs in excess of (i) the amount then allotted to the contract by the
Government or, (ii) if this is a cost-sharing contract, the amount then allotted
by the Government to the contract plus the Contractor’s corresponding share,
until the Contracting Officer notifies the Contractor in writing that the amount
allotted by the Government has been increased and specifies an increased amount,
which shall then constitute the total amount allotted by the Government to this
contract.

(g) The estimated cost shall be increased to the extent that (1) the amount
allotted by the Government or, (2) if this is a cost-sharing contract, the
amount then allotted by the Government to the contract plus the Contractor’s
corresponding share, exceeds the estimated cost specified in the Schedule. If
this is a cost-sharing contract, the increase shall be allocated in accordance
with the formula specified in the Schedule.

(h) No notice, communication, or representation in any form other than that
specified in subparagraph (f)(2) above, or from any person other than the
Contracting Officer, shall affect the amount allotted by the Government to this
contract. In the absence of the specified notice, the Government is not
obligated to reimburse the Contractor for any costs in excess of the total
amount allotted by the Government to this contract, whether incurred during the
course of the contract or as a result of termination.

(i) When and to the extent that the amount allotted by the Government to the
contract is increased, any costs the Contractor incurs before the increase that
are in excess of (1) the amount previously allotted by the Government or, (2) if
this is a cost-sharing contract, the amount previously allotted by the
Government to the contract plus the Contractor’s corresponding share, shall be
allowable to the same extent as if incurred afterward, unless the Contracting
Officer issues a termination or other notice and directs that the increase is
solely to cover termination or other specified expenses.

(j) Change orders shall not be considered an authorization to exceed the amount
allotted by the Government specified in the Schedule, unless they contain a
statement increasing the amount allotted.

(k) Nothing in this clause shall affect the right of the Government to terminate
this contract. If this contract is terminated, the Government and the Contractor
shall negotiate an equitable distribution of all property produced or purchased
under the contract, based upon the share of costs incurred by each.

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 17 of 35

 

(l) If the Government does not allot sufficient funds to allow completion of the
work, the Contractor is entitled to a percentage of the fee specified in the
Schedule equalling the percentage of completion of the work contemplated by this
contract.

(End of clause)

52.244-2    SUBCONTRACTS (OCT 2010)

(a) Definitions. As used in this clause—

Approved purchasing system means a Contractor’s purchasing system that has been
reviewed and approved in accordance with Part 44 of the Federal Acquisition
Regulation (FAR).

Consent to subcontract means the Contracting Officer’s written consent for the
Contractor to enter into a particular subcontract.

Subcontract means any contract, as defined in FAR Subpart 2.1, entered into by a
subcontractor to furnish supplies or services for performance of the prime
contract or a subcontract. It includes, but is not limited to, purchase orders,
and changes and modifications to purchase orders.

(b) When this clause is included in a fixed-price type contract, consent to
subcontract is required only on unpriced contract actions (including unpriced
modifications or unpriced delivery orders), and only if required in accordance
with paragraph (c) or (d) of this clause.

(c) If the Contractor does not have an approved purchasing system, consent to
subcontract is required for any subcontract that—

(1) Is of the cost-reimbursement, time-and-materials, or labor-hour type; or

(2) Is fixed-price and exceeds—

(i) For a contract awarded by the Department of Defense, the Coast Guard, or the
National Aeronautics and Space Administration, the greater of the simplified
acquisition threshold or 5 percent of the total estimated cost of the contract;
or

(ii) For a contract awarded by a civilian agency other than the Coast Guard and
the National Aeronautics and Space Administration, either the simplified
acquisition threshold or 5 percent of the total estimated cost of the contract.

(d) If the Contractor has an approved purchasing system, the Contractor
nevertheless shall obtain the Contracting Officer’s written consent before
placing the following subcontracts:

(e)(1) The Contractor shall notify the Contracting Officer reasonably in advance
of placing any subcontract or modification thereof for which consent is required
under paragraph (b), (c), or (d) of this clause, including the following
information:

(i) A description of the supplies or services to be subcontracted.

(ii) Identification of the type of subcontract to be used.

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 18 of 35

 

(iii) Identification of the proposed subcontractor.

(iv) The proposed subcontract price.

(v) The subcontractor’s current, complete, and accurate certified cost or
pricing data and Certificate of Current Cost or Pricing Data, if required by
other contract provisions.

(vi) The subcontractor’s Disclosure Statement or Certificate relating to Cost
Accounting Standards when such data are required by other provisions of this
contract.

(vii) A negotiation memorandum reflecting—

(A) The principal elements of the subcontract price negotiations;

(B) The most significant considerations controlling establishment of initial or
revised prices;

(C) The reason certified cost or pricing data were or were not required;

(D) The extent, if any, to which the Contractor did not rely on the
subcontractor’s certified cost or pricing data in determining the price
objective and in negotiating the final price;

(E) The extent to which it was recognized in the negotiation that the
subcontractor’s certified cost or pricing data were not accurate, complete, or
current; the action taken by the Contractor and the subcontractor; and the
effect of any such defective data on the total price negotiated;

(F) The reasons for any significant difference between the Contractor’s price
objective and the price negotiated; and

(G) A complete explanation of the incentive fee or profit plan when incentives
are used. The explanation shall identify each critical performance element,
management decisions used to quantify each incentive element, reasons for the
incentives, and a summary of all trade-off possibilities considered.

(2) The Contractor is not required to notify the Contracting Officer in advance
of entering into any subcontract for which consent is not required under
paragraph (c), (d), or (e) of this clause.

(f) Unless the consent or approval specifically provides otherwise, neither
consent by the Contracting Officer to any subcontract nor approval of the
Contractor’s purchasing system shall constitute a determination—

(1) Of the acceptability of any subcontract terms or conditions;

(2) Of the allowability of any cost under this contract; or

(3) To relieve the Contractor of any responsibility for performing this
contract.

(g) No subcontract or modification thereof placed under this contract shall
provide for payment on a cost-plus-a-percentage-of-cost basis, and any fee
payable under cost-reimbursement type subcontracts shall not exceed the fee
limitations in FAR 15.404-4(c)(4)(i).

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 19 of 35

 

(h) The Contractor shall give the Contracting Officer immediate written notice
of any action or suit filed and prompt notice of any claim made against the
Contractor by any subcontractor or vendor that, in the opinion of the
Contractor, may result in litigation related in any way to this contract, with
respect to which the Contractor may be entitled to reimbursement from the
Government.

 

(i) The Government reserves the right to review the Contractor’s purchasing
system as set forth in FAR Subpart 44.3.

(j) Paragraphs (c) and (e) of this clause do not apply to the following
subcontracts, which were evaluated during negotiations:

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

[†]

(End of clause)

52.249-14    EXCUSABLE DELAYS (APR 1984)

(a) Except for defaults of subcontractors at any tier, the Contractor shall not
be in default because of any failure to perform this contract under its terms if
the failure arises from causes beyond the control and without the fault or
negligence of the Contractor. Examples of these causes are (1) acts of God or of
the public enemy, (2) acts of the Government in either its sovereign or
contractual capacity, (3) fires, (4) floods, (5) epidemics, (6) quarantine
restrictions, (7) strikes, (8) freight embargoes, and (9) unusually severe
weather. In each instance, the failure to perform must be beyond the control and
without the fault or negligence of the Contractor. “Default” includes failure to
make progress in the work so as to endanger performance.

(b) If the failure to perform is caused by the failure of a subcontractor at any
tier to perform or make progress, and if the cause of the failure was beyond the
control of both the Contractor and subcontractor, and without the fault or
negligence of either, the Contractor shall not be deemed to be in default,
unless—

(1) The subcontracted supplies or services were obtainable from other sources;

(2) The Contracting Officer ordered the Contractor in writing to purchase these
supplies or services from the other source; and

(3) The Contractor failed to comply reasonably with this order.

(c) Upon request of the Contractor, the Contracting Officer shall ascertain the
facts and extent of the failure. If the Contracting Officer determines that any
failure to perform results from one or more of the causes above, the delivery
schedule shall be revised, subject to the rights of the Government under the
termination clause of this contract.

(End of clause)

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 20 of 35

 

52.252-2    CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):

http://farsite.hill.af.mil/

(End of clause)

252.201-9003    LIMITATION OF AUTHORITY (JUN 2009)

No person in the Government, other than a Contracting Officer, has the authority
to provide direction to the Contractor, which alters the Contractor’s
obligations or changes this contract in any way. If any person representing the
Government, other than a Contracting Officer, attempts to alter contract
obligations, change the contract specifications/statement of work or tells the
contractor to perform some effort which the Contractor believes to be outside
the scope of this contract, the Contractor shall immediately notify the
Procuring Contracting Officer (PCO). Contractor personnel shall not comply with
any order or direction which they believe to be outside the scope of this
contract unless the order or direction is issued by a Contracting Officer.

252.203-9000    Use of Senior Mentors (JUNE 2010)

(a) The use of senior mentors by the Defense Threat Reduction Agency (DTRA)
enhances the readiness of the Agency across a wide range of strategic,
operational, joint, functional, technical, management and development mission
areas. The relevant prior service, joint force experience, and unique expertise
of these senior consultants provide senior leadership with valuable insights and
contribute to the continuous improvement of the Agencies’ operations.

(b) For the purposes of this clause, Senior Mentor is defined as a retired flag,
general or other military officers (O-6) or retired senior civilian official
(Senior Executive Service (SES), Senior Level (SL), Scientific and Professional
(ST)) who provides expert experience-based mentoring, teaching, training,
advice, and recommendations to senior military officers, staffs and students as
they participate in war games, warfighting courses, operational planning,
operational exercises, and decision-making exercises.

(c) In accordance with Secretary of Defense Memorandum entitled “Policy on
Senior Mentors” dated April 1, 2010, DTRA will hire all senior mentors as highly
qualified experts (HQE) under 5 U.S.C. 9903. This policy balances the need for
DTRA to secure the specialized knowledge required for these operational
exercises with the need to hire such experts in a manner that promotes public
trust and confidence.

(d) The Contractor shall not include the use of senior mentors in bids or
proposals for services/supplies offered to DTRA.

(e) The Contractor shall include the substance of this clause in all
subcontracts.

(End of Clause)

252.203-9004    ETIOLOGIC AGENTS—BIOLOGICAL DEFENSE RESEARCH PROGRAM (FEB 2008)

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 21 of 35

 

5) For purpose of this contract etiologic agent—biological defense program is
defined as: any viable microorganism, or its toxin which causes or may cause
human disease, including those agents listed in 42 CFR 73, 9 CFR 121, and 7 CFR
331, of the Department of Health and Human Services and Department of
Agriculture regulations, respectively, and any agent of biological origin that
poses a degree of hazard to those agents and is further identified by the US
Army. The contractor shall comply with the following when working with etiologic
agents:

1. 29 Code of Federal Regulations 1910, Occupational Health and Safety;

2. US Department of Health and Human Services (DHHS) and US Department of
Agriculture, Select Agent Program(s), 42 CFR 73, 9 CFR 121, and 7 CFR 331; and

3. DHHS Publication No. 93-8395, Biosafety in Microbiological and Biomedical
Laboratories, latest edition.

6) Etiologic agents shall be packaged, labeled, shipped, and transported in
accordance with applicable Federal, State, and local laws and regulations, to
include:

1. 42 CFR 72 (Interstate Shipment of Etiologic Agents);

2. 49 CFR 172 and 173 (Department of Transportation);

3. 9 CFR 122 (USDA Restricted Animal Pathogens);

4. International Air Transport Association Dangerous Goods Regulations;

5. The United States Postal Service shall not be used for transportation of BDRP
related etiologic agents; and

6. If performance is outside of the United States, any additional procedures
required by the nation where the work is to be performed.

252.203-9005, Implementation of Contractor Code of Business Ethics and Conduct
(Dec 2008)

In accordance with FAR clause 52.203-13, Contractor Code of Business Ethics and
Conduct, the designated “agency Office of the Inspector General” is the DoD OIG
at the following address:

Office of the Inspector General

United States Department of Defense

Investigative Policy and Oversight

Contractor Disclosure Program

400 Army Navy Drive, Suite 1037

Arlington, VA 22202-4704

Toll Free Telephone: 866-429-8011

252.204-9004    IMPLEMENTATION OF DISCLOSURE OF INFORMATION (JUN 2007)

In accordance with DFARS 252.204-7000 Disclosure of Information, any information
to be released shall be submitted at least 45 days before the proposed release
date, for security and policy review. Submit one copy to each below:

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 22 of 35

 

(a) Office of Public Affairs, DTRA/DIR/COS/PA, 8725 John J. Kingman Dr, MS 6201,
Ft Belvoir VA 22060-6201.

(b) Contracting Officer

(c) Program Manager

(d) Task Order Manager

(End of Clause)

252.209-9002    NON-GOVERNMENT SUPPORT PERSONNEL (JAN 2008)

The following companies may have access to contractor information, technical
data or computer software that may be marked as proprietary or otherwise marked
with restrictive legends: Suntiva LLC (contract specialist support); Systems
Research and Analysis (SRA, managing JPRAS); ITT Corporation (DTRIAC Technical
Engineering Services); Booz Allen Hamilton (Administrative Support) and The
Tauri Group (Advisory and Assistance Services). Each contract contains
organizational conflict of interest provisions and/or includes contractual
requirements for non-disclosure of proprietary contractor information or
data/software marked with restrictive legends. The contractor, by submitting a
proposal or entering into this contract, is deemed to have consented to the
disclosure of its information to Suntiva LLC, SRA, ITT Corporation, Booz Allen
Hamilton and The Tauri Group under conditions and limitations described herein.

252.215-9004    KEY PERSONNEL (FEB 2000)

The personnel listed below are considered essential to the work being performed
hereunder. Prior to removing, replacing, or diverting any of the specified
individuals, the Contractor shall notify the Contracting Officer reasonably in
advance and shall submit justification (including proposed substitutions) in
sufficient detail to permit evaluation of the impact on this Contract. No
deviation shall be made by the Contractor without the prior written consent of
the Contracting Officer; provided, that the Contracting Officer may ratify in
writing the change, such ratification shall constitute the consent of the
Contracting Officer required by this paragraph. The personnel listed below may,
with the consent of the contracting parties, be amended from time to time during
the course of the Contract to either add or delete personnel as appropriate.

Principal Investigator

252.216-9003    CONSULTANTS (OCT 1998)

Services of consultants shall be at rates and for periods approved in advance by
the Contracting Officer. Requests for approval shall be submitted to the
Contracting Officer sufficiently in advance of the need to use a consultant
under this Contract. The request shall include (a) a copy of the proposed
consultant agreement, (b) a brief biography of the consultant, and (c) an
indication of the area(s) in which consultant’s expertise will be utilized and
why it is essential for contract performance. In addition, significant
deviations from the dollar amount approved for consultant services, or changes
in the consultants to be utilized, must likewise be approved in advance upon
submission of adequate justification.

252.227-7013    RIGHTS IN TECHNICAL DATA—NONCOMMERCIAL ITEMS. (NOV 1995)

(a) Definitions. As used in this clause:

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 23 of 35

 

(1) Computer data base means a collection of data recorded in a form capable of
being processed by a computer. The term does not include computer software.

(2) Computer program means a set of instructions, rules, or routines recorded in
a form that is capable of causing a computer to perform a specific operation or
series of operations.

(3) Computer software means computer programs, source code, source code
listings, object code listings, design details, algorithms, processes, flow
charts, formulae and related material that would enable the software to be
reproduced, recreated, or recompiled. Computer software does not include
computer data bases or computer software documentation.

(4) Computer software documentation means owner’s manuals, user’s manuals,
installation instructions, operating instructions, and other similar items,
regardless of storage medium, that explain the capabilities of the computer
software or provide instructions for using the software.

(5) Detailed manufacturing or process data means technical data that describe
the steps, sequences, and conditions of manufacturing, processing or assembly
used by the manufacturer to produce an item or component or to perform a
process.

(6) Developed means that an item, component, or process exists and is workable.
Thus, the item or component must have been constructed or the process practiced.
Workability is generally established when the item, component, or process has
been analyzed or tested sufficiently to demonstrate to reasonable people skilled
in the applicable art that there is a high probability that it will operate as
intended. Whether, how much, and what type of analysis or testing is required to
establish workability depends on the nature of the item, component, or process,
and the state of the art. To be considered “developed,” the item, component, or
process need not be at the stage where it could be offered for sale or sold on
the commercial market, nor must the item, component, or process be actually
reduced to practice within the meaning of Title 35 of the United States Code.

(7) Developed exclusively at private expense means development was accomplished
entirely with costs charged to indirect cost pools, costs not allocated to a
government contract, or any combination thereof.

(i) Private expense determinations should be made at the lowest practicable
level.

(ii) Under fixed-price contracts, when total costs are greater than the
firm-fixed-price or ceiling price of the contract, the additional development
costs necessary to complete development shall not be considered when determining
whether development was at government, private, or mixed expense.

(8) Developed exclusively with government funds means development was not
accomplished exclusively or partially at private expense.

(9) Developed with mixed funding means development was accomplished partially
with costs charged to indirect cost pools and/or costs not allocated to a
government contract, and partially with costs charged directly to a government
contract.

(10) Form, fit, and function data means technical data that describes the
required overall physical, functional, and performance characteristics (along
with the qualification requirements, if applicable) of an item, component, or
process to the extent necessary to permit identification of physically and
functionally interchangeable items.

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 24 of 35

 

(11) Government purpose means any activity in which the United States Government
is a party, including cooperative agreements with international or
multi-national defense organizations, or sales or transfers by the United States
Government to foreign governments or international organizations. Government
purposes include competitive procurement, but do not include the rights to use,
modify, reproduce, release, perform, display, or disclose technical data for
commercial purposes or authorize others to do so.

(12) Government purpose rights means the rights to—

(i) Use, modify, reproduce, release, perform, display, or disclose technical
data within the Government without restriction; and

(ii) Release or disclose technical data outside the Government and authorize
persons to whom release or disclosure has been made to use, modify, reproduce,
release, perform, display, or disclose that data for United States government
purposes.

(13) Limited rights means the rights to use, modify, reproduce, release,
perform, display, or disclose technical data, in whole or in part, within the
Government. The Government may not, without the written permission of the party
asserting limited rights, release or disclose the technical data outside the
Government, use the technical data for manufacture, or authorize the technical
data to be used by another party, except that the Government may reproduce,
release or disclose such data or authorize the use or reproduction of the data
by persons outside the Government if reproduction, release, disclosure, or use
is—

(i) Necessary for emergency repair and overhaul; or

(ii) A release or disclosure of technical data (other than detailed
manufacturing or process data) to, or use of such data by, a foreign government
that is in the interest of the Government and is required for evaluational or
informational purposes;

(iii) Subject to a prohibition on the further reproduction, release, disclosure,
or use of the technical data; and

(iv) The contractor or subcontractor asserting the restriction is notified of
such reproduction, release, disclosure, or use.

(14) Technical data means recorded information, regardless of the form or method
of the recording, of a scientific or technical nature (including computer
software documentation). The term does not include computer software or data
incidental to contract administration, such as financial and/or management
information.

(15) Unlimited rights means rights to use, modify, reproduce, perform, display,
release, or disclose technical data in whole or in part, in any manner, and for
any purpose whatsoever, and to have or authorize others to do so.

(b) Rights in technical data. The Contractor grants or shall obtain for the
Government the following royalty free, world-wide, nonexclusive, irrevocable
license rights in technical data other than computer software documentation (see
the Rights in Noncommercial Computer Software and Noncommercial Computer
Software Documentation clause of this contract for rights in computer software
documentation):

(1) Unlimited rights.

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 25 of 35

 

The Government shall have unlimited rights in technical data that are—

(i) Data pertaining to an item, component, or process which has been or will be
developed exclusively with Government funds;

(ii) Studies, analyses, test data, or similar data produced for this contract,
when the study, analysis, test, or similar work was specified as an element of
performance;

(iii) Created exclusively with Government funds in the performance of a contract
that does not require the development, manufacture, construction, or production
of items, components, or processes;

(iv) Form, fit, and function data;

(v) Necessary for installation, operation, maintenance, or training purposes
(other than detailed manufacturing or process data);

(vi) Corrections or changes to technical data furnished to the Contractor by the
Government;

(vii) Otherwise publicly available or have been released or disclosed by the
Contractor or subcontractor without restrictions on further use, release or
disclosure, other than a release or disclosure resulting from the sale,
transfer, or other assignment of interest in the technical data to another party
or the sale or transfer of some or all of a business entity or its assets to
another party;

(viii) Data in which the Government has obtained unlimited rights under another
Government contract or as a result of negotiations; or

(ix) Data furnished to the Government, under this or any other Government
contract or subcontract thereunder, with-

(A) Government purpose license rights or limited rights and the restrictive
condition(s) has/have expired; or

(B) Government purpose rights and the Contractor’s exclusive right to use such
data for commercial purposes has expired.

(2) Government purpose rights.

(i) The Government shall have government purpose rights for a five-year period,
or such other period as may be negotiated, in technical data—

(A) That pertain to items, components, or processes developed with mixed funding
except when the Government is entitled to unlimited rights in such data as
provided in paragraphs (b)(ii) and (b)(iv) through (b)(ix) of this clause; or

(B) Created with mixed funding in the performance of a contract that does not
require the development, manufacture, construction, or production of items,
components, or processes.

(ii) The five-year period, or such other period as may have been negotiated,
shall commence upon execution of the contract, subcontract, letter contract (or
similar contractual instrument), contract modification, or option exercise that
required development of the items, components, or processes or creation of the
data described in

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 26 of 35

 

paragraph (b)(2)(i)(B) of this clause. Upon expiration of the five-year or other
negotiated period, the Government shall have unlimited rights in the technical
data.

(iii) The Government shall not release or disclose technical data in which it
has government purpose rights unless-

(A) Prior to release or disclosure, the intended recipient is subject to the
non-disclosure agreement at 227.7103-7 of the Defense Federal Acquisition
Regulation Supplement (DFARS); or

(B) The recipient is a Government contractor receiving access to the data for
performance of a Government contract that contains the clause at DFARS
252.227-7025, Limitations on the Use or Disclosure of Government-Furnished
Information Marked with Restrictive Legends.

(iv) The Contractor has the exclusive right, including the right to license
others, to use technical data in which the Government has obtained government
purpose rights under this contract for any commercial purpose during the time
period specified in the government purpose rights legend prescribed in paragraph
(f)(2) of this clause.

(3) Limited rights.

(i) Except as provided in paragraphs (b)(1)(ii) and (b)(1)(iv) through
(b)(1)(ix) of this clause, the Government shall have limited rights in technical
data—

(A) Pertaining to items, components, or processes developed exclusively at
private expense and marked with the limited rights legend prescribed in
paragraph (f) of this clause; or

(B) Created exclusively at private expense in the performance of a contract that
does not require the development, manufacture, construction, or production of
items, components, or processes.

(ii) The Government shall require a recipient of limited rights data for
emergency repair or overhaul to destroy the data and all copies in its
possession promptly following completion of the emergency repair/overhaul and to
notify the Contractor that the data have been destroyed.

(iii) The Contractor, its subcontractors, and suppliers are not required to
provide the Government additional rights to use, modify, reproduce, release,
perform, display, or disclose technical data furnished to the Government with
limited rights. However, if the Government desires to obtain additional rights
in technical data in which it has limited rights, the Contractor agrees to
promptly enter into negotiations with the Contracting Officer to determine
whether there are acceptable terms for transferring such rights. All technical
data in which the Contractor has granted the Government additional rights shall
be listed or described in a license agreement made part of the contract. The
license shall enumerate the additional rights granted the Government in such
data.

(4) Specifically negotiated license rights.

The standard license rights granted to the Government under paragraphs (b)(1)
through (b)(3) of this clause, including the period during which the Government
shall have government purpose rights in technical data, may be modified by
mutual agreement to provide such rights as the parties consider appropriate but
shall not provide the Government lesser rights than are enumerated in paragraph
(a)(13) of this clause. Any rights so negotiated shall be identified in a
license agreement made part of this contract.

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 27 of 35

 

(5) Prior government rights.

Technical data that will be delivered, furnished, or otherwise provided to the
Government under this contract, in which the Government has previously obtained
rights shall be delivered, furnished, or provided with the pre-existing rights,
unless—

(i) The parties have agreed otherwise; or

(ii) Any restrictions on the Government’s rights to use, modify, reproduce,
release, perform, display, or disclose the data have expired or no longer apply.

(6) Release from liability.

The Contractor agrees to release the Government from liability for any release
or disclosure of technical data made in accordance with paragraph (a)(13) or
(b)(2)(iii) of this clause, in accordance with the terms of a license negotiated
under paragraph (b)(4) of this clause, or by others to whom the recipient has
released or disclosed the data and to seek relief solely from the party who has
improperly used, modified, reproduced, released, performed, displayed, or
disclosed Contractor data marked with restrictive legends.

(c) Contractor rights in technical data. All rights not granted to the
Government are retained by the Contractor.

(d) Third party copyrighted data The Contractor shall not, without the written
approval of the Contracting Officer, incorporate any copyrighted data in the
technical data to be delivered under this contract unless the Contractor is the
copyright owner or has obtained for the Government the license rights necessary
to perfect a license or licenses in the deliverable data of the appropriate
scope set forth in paragraph (b) of this clause, and has affixed a statement of
the license or licenses obtained on behalf of the Government and other persons
to the data transmittal document.

(e) Identification and delivery of data to be furnished with restrictions on
use, release, or disclosure. (1) This paragraph does not apply to restrictions
based solely on copyright.

(2) Except as provided in paragraph (e)(3) of this clause, technical data that
the Contractor asserts should be furnished to the Government with restrictions
on use, release, or disclosure are identified in an attachment to this contract
(the Attachment). The Contractor shall not deliver any data with restrictive
markings unless the data are listed on the Attachment.

(3) In addition to the assertions made in the Attachment, other assertions may
be identified after award when based on new information or inadvertent omissions
unless the inadvertent omissions would have materially affected the source
selection decision. Such identification and assertion shall be submitted to the
Contracting Officer as soon as practicable prior to the scheduled date for
delivery of the data, in the following format, and signed by an official
authorized to contractually obligate the Contractor: Identification and
Assertion of Restrictions on the Government’s Use, Release, or Disclosure of
Technical Data.

The Contractor asserts for itself, or the persons identified below, that the
Government’s rights to use, release, or disclose the following technical data
should be restricted—

 

Technical data

to be Furnished

With Restrictions \1/

   Basis for
Assertion \2/    Asserted
Rights
Category \3/    Name of Person
Asserting
Restrictions \4/

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 28 of 35

 

(LIST)

   (LIST)   (LIST)   (LIST)

\1/ If the assertion is applicable to items, components or processes developed
at private expense, identify both the data and each such items, component, or
process.

\2/ Generally, the development of an item, component, or process at private
expense, either exclusively or partially, is the only basis for asserting
restrictions on the Government’s rights to use, release, or disclose technical
data pertaining to such items, components, or processes. Indicate whether
development was exclusively or partially at private expense. If development was
not at private expense, enter the specific reason for asserting that the
Government’s rights should be restricted.

\3/ Enter asserted rights category (e.g., government purpose license rights from
a prior contract, rights in SBIR data generated under another contract, limited
or government purpose rights under this or a prior contract, or specifically
negotiated licenses).

\4/ Corporation, individual, or other person, as appropriate.

 

Date  

 

 

Printed Name and Title

 

Signature (End of identification and assertion)

(4) When requested by the Contracting Officer, the Contractor shall provide
sufficient information to enable the Contracting Officer to evaluate the
Contractor’s assertions. The Contracting Officer reserves the right to add the
Contractor’s assertions to the Attachment and validate any listed assertion, at
a later date, in accordance with the procedures of the Validation of Restrictive
Markings on Technical Data clause of this contract.

(f) Marking requirements. The Contractor, and its subcontractors or suppliers,
may only assert restrictions on the Government’s rights to use, modify,
reproduce, release, perform, display, or disclose technical data to be delivered
under this contract by marking the deliverable data subject to restriction.
Except as provided in paragraph (f)(5) of this clause, only the following
legends are authorized under this contract: the government purpose rights legend
at paragraph (f)(2) of this clause; the limited rights legend at paragraph
(f)(3) of this clause; or the special license rights legend at paragraph (f)(4)
of this clause; and/or a notice of copyright as prescribed under 17 U.S.C. 401
or 402.

(1) General marking instructions. The Contractor, or its subcontractors or
suppliers, shall conspicuously and legibly mark the appropriate legend on all
technical data that qualify for such markings. The authorized legends shall be
placed on the transmittal document or storage container and, for printed
material, each page of the printed material containing technical data for which
restrictions are asserted. When only portions of a page of printed material are
subject to the asserted restrictions, such portions shall be identified by
circling, underscoring, with a note, or other appropriate identifier. Technical
data transmitted directly from one computer or computer terminal to another
shall contain a notice of asserted restrictions. Reproductions of

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 29 of 35

 

technical data or any portions thereof subject to asserted restrictions shall
also reproduce the asserted restrictions.

(2) Government purpose rights markings. Data delivered or otherwise furnished to
the Government purpose rights shall be marked as follows:

 

Government Purpose Rights Contract No.  

 

Contractor Name  

 

Contractor Address  

 

 

Expiration Date  

 

The Government’s rights to use, modify, reproduce, release, perform, display, or
disclose these technical data are restricted by paragraph (b)(2) of the Rights
in Technical Data—Noncommercial Items clause contained in the above identified
contract. No restrictions apply after the expiration date shown above. Any
reproduction of technical data or portions thereof marked with this legend must
also reproduce the markings.

(End of legend)

(3) Limited rights markings. Data delivered or otherwise furnished to the
Government with limited rights shall be marked with the following legend:

Limited Rights

 

Contract No.  

 

Contractor Name  

 

Contractor Address  

 

 

The Government’s rights to use, modify, reproduce, release, perform, display, or
disclose these technical data are restricted by paragraph (b)(3) of the Rights
in Technical Data—Noncommercial Items clause contained in the above identified
contract. Any reproduction of technical data or portions thereof marked with
this legend must also reproduce the markings. Any person, other than the
Government, who has been provided access to such data must promptly notify the
above named Contractor.

(End of legend)

(4) Special license rights markings. (i) Data in which the Government’s rights
stem from a specifically negotiated license shall be marked with the following
legend:

Special License Rights

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 30 of 35

 

The Government’s rights to use, modify, reproduce, release, perform, display, or
disclose these data are restricted by Contract No.              (Insert contract
number)             , License No.              (Insert license identifier)
            . Any reproduction of technical data or portions thereof marked with
this legend must also reproduce the markings.

(End of legend)

(ii) For purposes of this clause, special licenses do not include government
purpose license rights acquired under a prior contract (see paragraph (b)(5) of
this clause).

(5) Pre-existing data markings. If the terms of a prior contract or license
permitted the Contractor to restrict the Government’s rights to use, modify,
reproduce, release, perform, display, or disclose technical data deliverable
under this contract, and those restrictions are still applicable, the Contractor
may mark such data with the appropriate restrictive legend for which the data
qualified under the prior contract or license. The marking procedures in
paragraph (f)(1) of this clause shall be followed.

(g) Contractor procedures and records. Throughout performance of this contract,
the Contractor and its subcontractors or suppliers that will deliver technical
data with other than unlimited rights, shall—

(l) Have, maintain, and follow written procedures sufficient to assure that
restrictive markings are used only when authorized by the terms of this clause;
and

(2) Maintain records sufficient to justify the validity of any restrictive
markings on technical data delivered under this contract.

(h) Removal of unjustified and nonconforming markings. (1) Unjustified technical
data markings. The rights and obligations of the parties regarding the
validation of restrictive markings on technical data furnished or to be
furnished under this contract are contained in the Validation of Restrictive
Markings on Technical Data clause of this contract. Notwithstanding any
provision of this contract concerning inspection and acceptance, the Government
may ignore or, at the Contractor’s expense, correct or strike a marking if, in
accordance with the procedures in the Validation of Restrictive Markings on
Technical Data clause of this contract, a restrictive marking is determined to
be unjustified.

(2) Nonconforming technical data markings. A nonconforming marking is a marking
placed on technical data delivered or otherwise furnished to the Government
under this contract that is not in the format authorized by this contract.
Correction of nonconforming markings is not subject to the validation of
Restrictive Markings on Technical Data clause of this contract. If the
Contracting Officer notifies the Contractor of a nonconforming marking and the
Contractor fails to remove or correct such marking within sixty (60) days, the
Government may ignore or, at the Contractor’s expense, remove or correct any
nonconforming marking.

(i) Relation to patents. Nothing contained in this clause shall imply a license
to the Government under any patent or be construed as affecting the scope of any
license or other right otherwise granted to the Government under any patent.

(j) Limitation on charges for rights in technical data. (1) The Contractor shall
not charge to this contract any cost, including, but not limited to, license
fees, royalties, or similar charges, for rights in technical data to be
delivered under this contract when—

(i) The Government has acquired, by any means, the same or greater rights in the
data; or

(ii) The data are available to the public without restrictions.

(2) The limitation in paragraph (j)(1) of this clause—

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 31 of 35

 

(i) Includes costs charged by a subcontractor or supplier, at any tier, or costs
incurred by the Contractor to acquire rights in subcontractor or supplier
technical data, if the subcontractor or supplier has been paid for such rights
under any other Government contract or under a license conveying the rights to
the Government; and

(ii) Does not include the reasonable costs of reproducing, handling, or mailing
the documents or other media in which the technical data will be delivered.

(k) Applicability to subcontractors or suppliers. (1) The Contractor shall
ensure that the rights afforded its subcontractors and suppliers under 10 U.S.C.
2320, 10 U.S.C. 2321, and the identification, assertion, and delivery processes
of paragraph (e) of this clause are recognized and protected.

(2) Whenever any technical data for noncommercial items is to be obtained from a
subcontractor or supplier for delivery to the Government under this contract,
the Contractor shall use this same clause in the subcontract or other
contractual instrument, and require its subcontractors or suppliers to do so,
without alteration, except to identify the parties. No other clause shall be
used to enlarge or diminish the Government’s, the Contractor’s, or a higher-tier
subcontractor’s or supplier’s rights in a subcontractor’s or supplier’s
technical data.

(3) Technical data required to be delivered by a subcontractor or supplier shall
normally be delivered to the next higher-tier contractor, subcontractor, or
supplier. However, when there is a requirement in the prime contract for data
which may be submitted with other than unlimited rights by a subcontractor or
supplier, then said subcontractor or supplier may fulfill its requirement by
submitting such data directly to the Government, rather than through a
higher-tier contractor, subcontractor, or supplier.

(4) The Contractor and higher-tier subcontractors or suppliers shall not use
their power to award contracts as economic leverage to obtain rights in
technical data from their subcontractors or suppliers. (5) In no event shall the
Contractor use its obligation to recognize and protect subcontractor or supplier
rights in technical data as an excuse for failing to satisfy its contractual
obligations to the Government.

(End of clause)

252.235-7004    PROTECTION OF HUMAN SUBJECTS (JUL 2009) (a) Definitions. As used
in this clause—

(1) Assurance of compliance means a written assurance that an institution will
comply with requirements of 32 CFR Part 219, as well as the terms of the
assurance, which the Human Research Protection Official determines to be
appropriate for the research supported by the Department of Defense (DoD)
component (32 CFR 219.103).

(2) Human Research Protection Official (HRPO) means the individual designated by
the head of the applicable DoD component and identified in the component’s Human
Research Protection Management Plan as the official who is responsible for the
oversight and execution of the requirements of this clause, although some DoD
components may use a different title for this position.

(3) Human subject means a living individual about whom an investigator (whether
professional or student) conducting research obtains data through intervention
or interaction with the individual, or identifiable private information (32 CFR
219.102(f)). For example, this could include the use of human organs, tissue,
and body fluids from individually identifiable living human subjects as well as
graphic, written, or recorded information derived from individually identifiable
living human subjects.

(4) Institution means any public or private entity or agency (32 CFR
219.102(b)).

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 32 of 35

 

(5) Institutional Review Board (IRB) means a board established for the purposes
expressed in 32 CFR Part 219 (32 CFR 219.102(g)).

(6) IRB approval means the determination of the IRB that the research has been
reviewed and may be conducted at an institution within the constraints set forth
by the IRB and by other institutional and Federal requirements (32 CFR
219.102(h)).

(7) Research means a systematic investigation, including research, development,
testing, and evaluation, designed to develop or contribute to generalizable
knowledge. Activities that meet this definition constitute research for purposes
of 32 CFR Part 219, whether or not they are conducted or supported under a
program that is considered research for other purposes. For example, some
demonstration and service programs may include research activities (32 CFR
219.102(d)).

(b) The Contractor shall oversee the execution of the research to ensure
compliance with this clause. The Contractor shall comply fully with 32 CFR
Part 219 and DoD Directive 3216.02, applicable DoD component policies, 10 U.S.C.
980, and, when applicable, Food and Drug Administration policies and
regulations.

(c) The Contractor shall not commence performance of research involving human
subjects that is covered under 32 CFR Part 219 or that meets exemption criteria
under 32 CFR 219.101(b), or expend funding on such effort, until and unless the
conditions of either the following paragraph (c)(1) or (c)(2) have been met:

(1) The Contractor furnishes to the HRPO, with a copy to the Contracting
Officer, an assurance of compliance and IRB approval and receives notification
from the Contracting Officer that the HRPO has approved the assurance as
appropriate for the research under the Statement of Work and also that the HRPO
has reviewed the protocol and accepted the IRB approval for compliance with the
DoD component policies. The Contractor may furnish evidence of an existing
assurance of compliance for acceptance by the HRPO, if an appropriate assurance
has been approved in connection with previous research. The Contractor shall
notify the Contracting Officer immediately of any suspensions or terminations of
the assurance.

(2) The Contractor furnishes to the HRPO, with a copy to the Contracting
Officer, a determination that the human research proposed meets exemption
criteria in 32 CFR 219.101(b) and receives written notification from the
Contracting Officer that the exemption is determined acceptable. The
determination shall include citation of the exemption category under 32 CFR
219.101(b) and a rationale statement. In the event of a disagreement regarding
the Contractor’s furnished exemption determination, the HRPO retains final
judgment on what research activities or classes of research are covered or are
exempt under the contract.

(d) DoD staff, consultants, and advisory groups may independently review and
inspect the Contractor’s research and research procedures involving human
subjects and, based on such findings, DoD may prohibit research that presents
unacceptable hazards or otherwise fails to comply with DoD procedures.

(e) Failure of the Contractor to comply with the requirements of this clause
will result in the issuance of a stop-work order under Federal Acquisition
Regulation clause 52.242-15 to immediately suspend, in whole or in part, work
and further payment under this contract, or will result in other issuance of
suspension of work and further payment for as long as determined necessary at
the discretion of the Contracting Officer.

(f) The Contractor shall include the substance of this clause, including this
paragraph (f), in all subcontracts that may include research involving human
subjects in accordance with 32 CFR Part 219, DoD Directive 3216.02, and 10
U.S.C. 980, including research that meets exemption criteria under 32 CFR
219.101(b). This clause does not apply to subcontracts that involve only the use
of cadaver materials.

(End of clause)

252.235-9000    SOURCES OF INFORMATION (JULY 2000)

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 33 of 35

 

a. The results of the research to be delivered to the Government under this
Contract shall embody the most recent reliable information in the field which is
available to the Contractor from private and governmental sources, and the
Contractor agrees to utilize all sources of such information available to it. In
this connection, information in this field which is in the control of DTRA
shall, with the consent of the Contracting Officer’s Representative (COR) and
under such safeguards and procedures as he/she may prescribe, be made available
to the Contractor on request. Additionally, the Contractor is encouraged to make
use of the resources available through the Defense Threat Reduction Information
Analysis Center (DTRIAC), 1680 Texas Street, Southeast, Kirtland AFB, New Mexico
87117.

b. Reasonable assistance in obtaining access to information, or in obtaining
permission to use Government or private facilities, will be given to the
Contractor by DTRA. Specifically, the Contractor must register with the Defense
Technical Information Center, ATTN: DTIC, 8725 John J. Kingman Road, Suite 0944,
Fort Belvoir, VA 22060-6218, in accordance with Defense Logistics Agency (DLA)
Regulation 4185.10, Certification and Registration for Access to DoD Defense
Technical Information. DD Form 1540, the registration form, shall be forwarded
to the DTRA Contracting Officer for approval (DFARS 35.010(b)).

(End of clause)

252.242-9000    CONTRACTOR PERFORMANCE ASSESSMENT REPORTING SYSTEM (CPARS)

1. As required by FAR Part 42.1503, and DTRA policy for the Contractor
Performance Assessment Reporting System (CPARS) and Past Performance Automated
Information System (PPAIS) effective July, 2001, the Government shall complete a
CPAR each year of the period of performance of this contract. The contractor
will have an opportunity to provide their comments in each CPAR before it is
finalized. In accordance with DTRA CPARS policy the completed CPARs will be
entered into the Department of Defense Past Performance Automated Information
System (PPAIS), a retrieval system for source selection teams to access the
CPARs of contractors’ performance. The DTRA CPARS and PPAIS policy includes an
explanation of the process and procedures that will be utilized under this
contract. A copy is available for contractor reference via the DTRAlink
(www.dtra.mil) by accessing Acquisition, How We Do Business.

2. The CPARs shall occur annually in accordance with the schedule established
below:

(i) Initial CPAR: 12 months after contract start date (date performance begins)

TBD (by PCO)

(ii) Interim CPAR(s) will be performed annually on the anniversary of the
contract start date according to the following schedule:

TBD (by PCO)

(iii) A Final CPAR will be completed upon contract termination, transfer of
program management/contract management responsibility outside of DTRA, the
delivery of the final end item on contract and/or the completion of the
performance period.

(iv) An Out-of-Cycle CPAR may be required when there is a significant change in
performance that alters the assessment in one or more evaluation area(s). An
Out-of-Cycle CPAR is optional and shall be processed in accordance with
Attachment             

3. Each CPAR shall only cover the period elapsing from the last annual CPAR. The
final CPAR shall not be used to summarize or “roll-up” the contractor’s
performance under the entire contract. Each annual CPAR and the final CPAR
together will comprise a total picture of contractor performance.

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 34 of 35

 

4. At the request of the Government, a verbal, informal review of the
Contractor’s performance may be held 3-6 months before the completion of the
Interim or Final Evaluation periods. This review entails discussing any problems
or areas of concern regarding the Contractor’s performance to date. No written
evaluation form or other formal documentation is required for this evaluation.
It may be conducted with the Contractor by telephone, teleconference or
face-to-face. This is designed to offer the Contractor an opportunity to correct
known deficiencies or weaknesses prior to the formal written evaluation.

5. As set forth in DTRA CPARS policy, any disagreements between the Contractor
and the Program Manager regarding the CPAR(s) that cannot be resolved shall be
reviewed by the designated Reviewing Official prior to finalization of the CPAR.

6. Special Requirements for Indefinite Delivery Contracts (IDIQ and Requirements
type), CPARs shall be processed (select one)

             for all existing orders (combined) at the time the CPAR is
processed

             on an order-by-order basis

             on a grouped order basis

7. The policy and procedures set forth in this clause and DTRA CPARS policy are
not subject to “Disputes” as described in FAR Part 33.

252.245-9000    Government Property (AUG 2009)

(a) In accordance with FAR 52.245-1(b), Property Management, and FAR
52.245-1(f), Contractor Plans and Systems, the Contractor shall have a system to
manage (control, use, preserve, protect, repair and maintain) Government
property in its possession.

(b) The Contract Data Requirements Lists (CDRLs) associated with the Property
for this Contract are contained in Exhibit “A” and included in Section J of this
contract. The spreadsheet required by the CDRL entitled “Master Government
Property List (MGPL) will be incorporated in Section J of this contract.

(c) The Contractor shall provide to the Government an updated MGPL according to
the CDRL.

(d) The Government Site Visits/Physical Inventory – The DTRA will annually
verify the Property in the Possession of the Contractor. The Contactor’s Point
of Contact shall coordinate with the Program Manager/Contracting Officer
Representative or DTRA Accountable Property Officer (APO) on prearranged site
visits upon request.

(e) The Contractor shall annually conduct and provide to the DTRA a physical
inventory report of ALL Government Property in its possession according to the
Master Government Property List (Physical Inventory) CDRL.

(f) The physical inventory report shall be validated/confirmed via signature by
both the Contractor’s Property Administrator and the DTRA’s Government
Representative (i.e. COR, APO, etc.). Inventory discrepancies must be reported
immediately to the Contracting Officer, COR/Program Manager and resolved by the
DTRA APO.

(g) The Contractor shall provide all CDRL reports to the Government
electronically in a spreadsheet using Microsoft Office Excel. Unless otherwise
specified, the contractor shall submit all data through the IUID Registry.

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

PZ0001

Page 35 of 35

 

(End of Clause)

252.247-9000    GOVERNMENT CONTRACTOR TRAVEL (JUL 2007)

The Joint Travel Regulation (JTR), Appendix E, Part I.A.1.b., states
invitational travel applies to individuals acting in a capacity that is related
directly to, or in connection with, official DOD activities; however, this does
not include a contractor’s employee traveling in the performance of the
contract. Appendix E, Part I.B.4. RESTRICTIONS, further states invitational
travel must not be authorized for contractors. Appendix E, Part III states
neither the JFTR nor the JTR may be used as official contractor travel
regulations as they apply to uniformed personnel and Defense Department civilian
employees and contain provisions, the use of which is illegal by contractors.
The JTR can be viewed at https://secureapp2.hqda.pentagon.mil/perdiem

Discounts may be obtained for some travel related services (identified below);
however, commercial vendors are under no obligation to extend Government rates
for the Government’s travel and transportation programs to contractors working
on behalf of the Federal Government. Contractors must contact their Contracting
Officer Representative (COR) to obtain a Government Contractor Official Travel
Letter of Identification, signed by the authorizing Contracting Officer.

Contract City-Pair Air Passenger Transportation Program and Other Government
Fares. Use of GSA contract city-pair air passenger fares is governed by GSA’s
contracts with the airlines and by the Defense Transportation Regulation (DOD
4500.9-R), Part I, Chapter 103. Use of other airfares reserved for Government
employees on official business is governed by the airline fare structure and
rules. Government contractors are not eligible to participate in the GSA
city-pairs program for air passenger transportation services as of October 1,
1998.

Rail Service. Commercial passenger rail vendors may voluntarily offer discount
rates to contractors traveling who are on official Government business at the
vendor’s discretion.

Lodging Programs. GSA and Services’ lodging programs may voluntarily offer
discount rates to contractors who are on official Government business at the
vendor’s discretion.

Car Rental Program. Military Surface Deployment and Distribution Command (SDDC)
negotiates special rate agreements with car rental companies available to all
Government employees and uniformed personnel while traveling on official
Government business. Some commercial car rental companies may voluntarily offer
similar discount rates to Government contractors at the vendor’s discretion.

The following have been deleted:

 

52.216-23

   Execution And Commencement Of Work    APR 1984   

52.216-24

   Limitation Of Government Liability    APR 1984   

52.216-26

   Payments Of Allowable Costs Before Definitization    DEC 2002   

252.217-7027

   Contract Definitization    OCT 1998   

(End of Summary of Changes)

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

Attachment 1

Page 1 of 13

 

AVI BioPharma Project - H1N1 Countermeasure Development

Original: 19 May 2010

Revision: 17 June 2010

Statement of Work

 

1. OBJECTIVE

Completion of the tasks described in this Statement of Work (SOW) will enable
human clinical evaluation of the safety of AVI BioPharma’s lead compound as a
therapeutic against influenza, initially against H1N1 and potentially against
H5N1 and H3N2 strains if the animal efficacy data are promising. The need for a
broadly applicable influenza therapeutic is great given the emergence of
multidrug resistant influenza strains. The urgency for such a therapeutic is
linked to the capacity for influenza reassortants to acquire viral segments that
will confer drug resistance. A resurgence of the 2009 pandemic causative H1N1
strain in a multidrug resistance form would leave many patients without adequate
treatment.

 

2. SCOPE

This proposal builds on AVI BioPharma’s novel RNA-based therapeutic platform in
two critical areas. First the work builds on the experience with H1N1 influenza
in the evaluation of AVI-7100 (previously designated as AVI-7367) for the
purpose of inhibiting multiple serotypes of influenza viral growth and
pathogenesis. Second the work expands the depth of understanding in the
potential for relatively rapid response to emerging infectious diseases or to
designed biological threats in the biological warfare setting. During the period
of this proposal, AVI BioPharma will progress AVI-7100 from the remaining
research phase activities, through IND-enabling preclinical studies, transfer
manufacturing from the development to cGMP manufacturing facilities, and
complete two Phase I human clinical safety trials in normal healthy volunteers.

 

3. BACKGROUND

The Orthomyxoviridae comprised of Influenza A, B and C are enveloped viruses
with negative-sense, single stranded and segmented RNA genomes. Among this
family the Influenza A viruses, containing 8 RNA segments, are capable of
undergoing rapid and extensive “shifts” in antigenic composition through RNA
segment reassortment between different strains resulting in a quantum genome
change. Minor antigenic changes or “drift” also occur due to an accumulation of
mutations in the coding regions of the different segments due to relatively low
fidelity polymerase Influenza virus gains entry to cells through the binding of
a hemagglutinin (HA) molecule

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

Attachment 1

Page 2 of 13

 

to sialic acid residues on host cells. Humans express sialic acids on the cell
surface linked as a 2,6 N-glycans while birds express the sialic acid linked
through a 2,3 N-glycans. An avian virus that acquires the ability to bind a 2,
6-linked sialic acids by mutation or reassortment acquires the potential
capability to infect human cells. Swine tissues express both forms of sialic
acid enabling porcine cells to be co-infected with avian and human viruses.
Swine adapted viruses can further recombine with human and avian viruses to
produce triple reassortants such as the current swine-origin influenza A (H1N1)
virus (S-OIV) with segments from pigs (HA, NP, NA, M and NS), human (PB1), and
bird. (PB2 and PA)

The S-OIV pandemic emerged in 2009 resulting from the spread of a new strain of
H1N1. As of 25th of April, worldwide more than 214 countries and overseas
territories or communities have reported laboratory confirmed cases of pandemic
influenza H1N1 2009, including over 17,919 deaths. Evidence of resistance to
common treatments (oseltamivir) is emerging. The cumulative total for reports of
antiviral resistant isolates of pandemic (H1N1) 2009 virus is 285. There have
been no new cases reported since the situation update on 7 May 2010.

In the US the CDC developed a method to provide an estimated range of the total
number of 2009 H1N1 cases, hospitalizations and deaths in the United States, as
well as a breakdown of these estimates by age groups. This method uses data on
influenza-associated hospitalizations collected through CDC’s Emerging
Infections Program, which conducts surveillance for laboratory-confirmed
influenza-related hospitalizations in children and adults. Currently an
estimated 60 million people were infected with H1N1 (range of 43 to 88 million
cases) between April 2009 and March 13, 2010. The number of people hospitalized
due to H1N1 during this period is estimated at 270,000 cases (range of 192, 000
to 398,000 cases). During this period an estimated 12,270 deaths were related to
H1N1 (range of 8,720 to 18,050 cases).

The data by age provided in the updated estimates continues to confirm that
people younger than 65 years of age are more severely affected by this disease
relative to people 65 and older compared with seasonal flu. With seasonal
influenza, about 60 percent of seasonal flu-related hospitalizations and 90
percent of flu-related deaths occur in people 65 years and older. With 2009
H1N1, approximately 90% of estimated hospitalizations and 87 percent of
estimated deaths from April through March 13, 2009 occurred in people younger
than 65 years old, based on this method.

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

Attachment 1

Page 3 of 13

 

4. TASKS

The following eight tasks define the administrative, technical and operational
activities to be performed.

TASK 1 – [†]:[†]

TASK 2 – [†]:[†]

[†]:[†]

[†]:[†]

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

Attachment 1

Page 4 of 13

 

TASK 3. [†]

Task 3.1. [†].

[†]

[†]

[†]

Task 3.2 [†].

[†]

TASK 4: [†].

[†]

Task 4.1 [†].

[†]

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

Attachment 1

Page 5 of 13

 

[†]

Task 4.2 & 4.3 [†].

[†]

[†]

[†]

TASK 5. [†].

[†]

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

Attachment 1

Page 6 of 13

 

Task 5.1 [†].

[†]

Task 5.2 [†].

[†]

Task 5.3. [†].

[†]

[†]

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

Attachment 1

Page 7 of 13

 

[†]

Task 5.4 [†]:[†]

[†]

[†]

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

Attachment 1

Page 8 of 13

 

Task 5.5. [†]:[†]

[†]

[†]

Task 5.6 [†]:[†]

[†]

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

Attachment 1

Page 9 of 13

 

[†]

TASKS 6. [†].

[†]

Task 6.1. [†]:

[†]

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

Attachment 1

Page 10 of 13

 

[†]

Task 6.2. [†].

[†]

Task 6.3. [†]

[†]

Task 6.4. [†]

[†]

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

Attachment 1

Page 11 of 13

 

TASK 7. [†].

[†]

Task 7.1. [†].

[†]

Task 7.2. [†].

[†]

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

Attachment 1

Page 12 of 13

 

TASK 8. [†].

[†]

Task 8.1. [†]. [†]

Task 8.2 [†]. [†]

Task 9. [†].

[†]

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

 

HDTRA1-10-C-0079

Attachment 1

Page 13 of 13

 

Task 9.1. [†].

[†]

Task 9.3. [†]. [†]

Task 9.4. [†]. [†]

 

 

† DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION